Order filed July 26, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00777-CV
                                  ____________

    FLOYD KENNETH BAILEY, JR. AND KENNETH CAMP BAILEY,
                           Appellants

                                       V.

              ADAM PEAVY AND ADAM PEAVY PC, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-06454

                      ABATEMENT ORDER

      A sealed supplemental clerk’s record was filed March 25, 2021. Our review
has determined that relevant items have been omitted from that record. See Tex. R.
App. P. 34.5(c). The record is missing every other page of the documents included
in that record.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before August 5, 2022 containing the missing pages.
      If the omitted pages are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted pages are not a part of the case file.

      If the omitted pages are not part of the case file, it is incumbent on the
parties to file a new motion to seal in the trial court with complete copies of the
documents to be included in the sealed supplemental clerk’s record. If the parties
desire to provide a complete record, they are requested to ensure that the District
Clerk provides this court with a complete sealed supplemental clerk’s record
within 60 days from this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
complete sealed supplemental clerk’s record is filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion.



                                 PER CURIAM



Panel Consists of Justices Wise, Spain, and Hassan.